DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 15-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the first, second and the third elongate members".  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the subject".  There is insufficient antecedent basis for this limitation in the claim.  Claims 17-22 are rejected fir the same reasons because they depend on claim 16.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 4-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abraham (Pub. No.:  US 2008/0091104).
Regarding claim 4, Abraham discloses a catheter (200) comprising: 
an elongate member [see 0035, figs 1A, 6, 10A, 16A-16B] comprising
a hollow body [see 0035, figs 1A, 6, 10A, 16A-16B]; 
and an ultrasound transducer (210) that is configured to move from a retracted configuration to a deployed configuration that is raised from the elongate member [see 0035, and figs 1A, 6, 10A, 16A-16B].



Regarding claim 6, Abraham discloses wherein in the deployed configuration, the ultrasound transducer produces a forward looking imaging field that includes a portion of the elongate member in the imaging field [see figs 6, 11A].

Regarding claim 7, Abraham discloses wherein the ultrasound transducer is located along a sidewall of the elongate member [see 0035, and figs 1A, 6, 10A, 16A-16B].

Regarding claim 8, Abraham discloses wherein the ultrasound transducer in the deployed configuration is positioned at an angle greater than 45 degrees with respect to the sidewall of the elongate member [see 0071].

Claim(s) 10-11, 13-14, 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boutillette et al (Pub. No.:  US 2016/0302924).
Regarding claim 10, Boutillette et al disclose a system comprising: 
a first elongate member (outer shaft 37) comprising a first hollow body [see 0152]; 
a second elongate member (inner shaft) comprising a second hollow body, wherein the second elongate member is sized to fit within the first hollow body and wherein the second elongate member is bendable (by being flexible, 0069) [see 0152, 0164, 0169, 0187] by disclosing the outer shaft 37b may have an inner shaft which is disposed within the interior thereof and is secured to the inner surface of the outer shaft by webs which extend along a substantial length of the inner shaft [see 0152];


Regarding claim 11, Boutillette et al disclose wherein the system further comprises a ventricular closure device [see 0159-0160, 0179, 0182, 0189].

Regarding claim 13, Boutillette et al disclose wherein a distal portion of the second elongate body is bendable with respect to a proximal portion of the second elongate body [see 0068, 0160] by disclosing a steering mechanism that bends the distal end region of the guide catheter [see 0068].

Regarding claim 14, Boutillette et al disclose wherein the system is configured to be advanced over a guidewire [see 0068] by disclosing positioning the delivery system using a guidewire further comprises positioning the delivery system over a guidewire and the guidewire is anchored to an intended landing zone on the patient's ventricle [see 0072].

Regarding claim 16, Boutillette et al disclose a method for replacing a cardiac valve, the method comprising:
conducting a valve replacement procedure in a minimally invasive manner, wherein a heart valve is replaced without performing an open-heart procedure on the subject [see abstract, 0078, 0189] by disclosing an applicator for inserting, repositioning and/or removing the partitioning device and partitioning device to fully expand it into a deployed configuration and to secure or seal it against the ventricle wall [see abstract].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Abraham (Pub. No.:  US 2008/0091104) in view of Nita et al (Pub. No.:  US 2010/0022920)
Regarding claim 9, Abraham doesn’t explicitly disclose wherein a distal portion of the elongate body is bendable with respect to a proximal portion of the elongate body.
However, it is well known in the art that catheter distal ends are flexible; therefore bendable.
Nonetheless, Nita et al disclose a bend in the catheter body for enhancing positioning and/or advancement of the catheter [see abstract, 0008-0009, 0051-0052].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Abraham and Nita et al by using bendable distal end with respect to a proximal portion of the elongate body; for enhancing positioning and/or advancement of the catheter [see abstract. Nita et al] so that makes it easier to maneuver through a vascular vessel.

Claims 12, 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Boutillette et al (Pub. No.:  US 2016/0302924) in view of Abraham (Pub. No.:  US 2008/0091104).
Regarding claim 12, Boutillette et al disclose 3D echo, CAT scan [see 0154].
Boutillette et al don’t disclose an ultrasound transducer.
Nonetheless, Abraham discloses an elongate body having a proximal end and a distal end, one or more lumen extending through the elongate body, one or more ultrasound transducers embedded in the elongate body near the distal end [see 0015] so that the catheter can be inserted under ultrasound imaging guidance directly into the target site [see 0020].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Boutillette et al and Abraham by using an ultrasound transducer; so that the catheter can be inserted under ultrasound imaging guidance directly into the target site [see 0020, Abraham].

Regarding claim 17, Boutillette et al disclose advancing the hollow elongate member into the heart via an opening created by the needle [see 0189] and advancing one more additional devices through the hollow elongate member and into the interior of the heart to conduct the valve replacement procedure [see 0189].
Boutillette et al don’t disclose advancing a hollow elongate member through a chest wall into a pericardium of a heart of the subject, the elongate member comprising an ultrasound transducer and advancing a needle through the elongate member and through the pericardium into an interior of the heart, wherein the advancing is performed under image guidance from the ultrasound transducer of the hollow elongate member.
Nonetheless, Abraham discloses advancing a hollow elongate member through a chest wall into a pericardium of a heart of the subject, the elongate member comprising an ultrasound transducer [see 
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Boutillette et al and Abraham by advancing a hollow elongate member through a chest wall into a pericardium of a heart of the subject, the elongate member comprising an ultrasound transducer and advancing a needle through the elongate member and through the pericardium into an interior of the heart, wherein the advancing is performed under image guidance from the ultrasound transducer of the hollow elongate member; so that additional interventional or therapeutic instruments can be guided into the pericardium so that the patient can be treated [see 0113, Abraham].

Regarding claim 18, Boutillette et al disclose removing the one more additional devices and advancing a closure device through the hollow elongate member to close the opening in the heart created by the needle [see 0159-0160, 0179, 0182, 0189] and repositioning and/or removing the partitioning device and partitioning device to fully expand it into a deployed configuration and to secure or seal it against the ventricle wall [see abstract].

Regarding claim 19, Boutillette et al disclose wherein the hollow elongate member is removed from the opening in the heart prior to operating the closure device to close the opening in the heart created by the needle [see abstract, 0159-0160, 0179, 0182 and 0189]

Regarding claim 20, Boutillette et al disclose wherein the closure device comprises a plurality of closure members (19b) [see fig 9, 0159, 0179-0180].

Regarding claim 21, Boutillette et al disclose wherein the hollow elongate member is removed to the pericardium.
Nonetheless, Abraham discloses wherein the hollow elongate member is removed to the pericardium [see 0113] by disclosing Once distal balloon 232b is inflated, the elongate body 200 can be pulled towards the operator so that balloon 232b fits snugly against the pericardial wall [see 0113].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Boutillette et al and Abraham by having the hollow elongate member removed to the pericardium; so that balloon 232b fits snugly against the pericardial wall [see 0113, Abraham].

Regarding claim 22, Boutillette et al disclose wherein the hollow elongate member is removed from the subject [see abstract, 0159-0160, 0179, 0182 and 0189],

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Boutillette et al (Pub. No.:  US 2016/0302924) in view of Frantz et al (Pub. No.:  US 2011/0196397).
Regarding claim 15, Boutillette et al don’t explicitly mention wherein the first, second, and third elongate members are configured with a telescoping arrangement with respect to each other.
However, having the torque shaft within the inner shaft which itself within the outer shaft indicates a telescoping arrangement (emphasis added).
Nonetheless, Frantz et al disclose the guidewire passes through an inner catheter that is itself telescoped within an outer catheter [see 0006, 0011-0012].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Boutillette et al and Frantz et al by having the first, second, and third 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL F BRUTUS whose telephone number is (571)270-3847. The examiner can normally be reached Mon-Fri, 10:00 AM to 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL F BRUTUS/              Primary Examiner, Art Unit 3793